            Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 1 of 28




UNITED  STATES    DISTRICT  COURT
SOUTHERN DISTRICT OF NEW YORK
SEAN BRADY,

                              Plaintiff,

               -against-                                COMPLAINT

NEW YORK CITY DEPARTMENT OF
EDUCATION; MATTHEW TOSSMAN, former
Principal of Manhattan Early College for
Advertising       (“MECA”),       THOMAS                ECF CASE
WIERZBOWSKI, Assistant Principal of MECA;
JEREMY DANIEL, former Athletic Director of              20 Civ. ____
Murry Bergtraum High School; PEDRO DONES,
teacher at MECA, and ALEX RIVERA, Dean of               JURY TRIAL DEMANDED
Murry Bergtraum High School,

                              Defendants.


       Plaintiff SEAN (Summer) BRADY, by her attorneys, GLASS HARLOW &

HOGROGIAN LLP, as and for her Complaint against Defendants, respectfully alleges as follows:


                               PRELIMINARY STATEMENT

       1.      Plaintiff is a high school teacher presently employed by Defendant New York City

Department of Education in Manhattan, and brings this action for violations of Title VII of the

Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et. seq.; the New York State Human

Rights Law, N.Y. Exec Law § 296 (“NYSHRL”); and the New York City Human Rights Law,

N.Y.C. Administrative Code §§ 8-101 et. seq. (“NYCHRL”), based on discrimination due to her

disability and gender, as well as retaliation after she made protected complaints of discrimination

concerning gender discriminatory comments, treatment, and behavior towards her, and the lack of

reasonable accommodations provided by Defendants for her disability.



                                                1
            Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 2 of 28




       2.      Plaintiff seeks economic, compensatory damages and punitive damages to the

extent allowable by law, and other appropriate legal and equitable relief under federal, state, and

city law.

                                JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§ 1331 as this matter involves federal questions.

       4.      This action’s venue properly lies in the United States District Court for the

Southern District of New York, pursuant to 28 U.S.C. § 1391, because the headquarters of the

New York City Department of Education is located at 52 Chambers Street, New York, NY 10007,

and the relevant facts herein occurred in Manhattan.

       5.      This Court has the power to issue declaratory relief pursuant to 28 U.S.C. §§ 2201

and 2202.

       6.      This Court has supplemental jurisdiction over Plaintiff’s state and city law claims

under 28 U.S.C. § 1367(a).

       7.      Plaintiff filed a discrimination charge with the U.S. Equal Employment

Opportunity Commission (“EEOC”), on or about May 11, 2017. Plaintiff thereafter received a

probable cause finding for discrimination on or about September 2019, annexed hereto as Exhibit

A.

       8.      Plaintiff thereafter received a Notice of Right to Sue letter from the EEOC, dated

September 2, 2020, which is annexed hereto as Exhibit B.




                                                2
              Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 3 of 28




                                                 PARTIES

        9.         Ms. Sean (Summer) Brady is a resident of the County of Nassau and the State of

New York.

        10.        At all times relevant herein, Ms. Brady was an “eligible employee” as defined by

42 U.S.C. § 12111.

        11.        Ms. Brady is a transgender female. Prior to August 2015, she presented herself as

a male at work in the NYCDOE.

        12.        The NYCDOE has been aware since on or about August 2015 that Ms. Brady was

in a gender transition process.

        13.        Ms. Brady is disabled with transgender dysphoria, which is defined as a medical

condition related to an individual having a gender identity different from the sex assigned to him

or her at birth.

        14.        At all times relevant herein, Defendant NEW YORK CITY DEPARTMENT OF

EDUCATION (“NYCDOE”) is a city school district established pursuant to Title II, Article-52-

A of the New York State Education Law, NY Educ. Law Section 2590 et seq, and an “employer”

as defined by 42 U.S.C. § 12111.

        15.        At all times relevant herein, Defendant NYCDOE was Ms. Brady’s employer

within the meaning of all applicable statutes.

        16.        At all times relevant herein, Defendant MATTHEW TOSSMAN was Principal of

Manhattan Early College for Advertising (“MECA”) within the NYCDOE and is sued in his

official and individual capacity. His gender identification is male. He had the authority to and

did hire and fire employees, as well as supervise and control employees’ conditions of

employment. Principal Tossman is an employer within the meaning of New York Executive Law



                                                   3
             Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 4 of 28




296 (1). Tossman exercised managerial and supervisory authority within the meaning of the New

York City Human Rights Law section 8-107.

       17.     At all times relevant herein, Defendant THOMAS WIERZBOWKSI was an

Assistant Principal of MECA within the NYCDOE and is sued in his official and individual

capacity. His gender identification is male. He had the authority to and did hire and fire

employees, as well as supervise and control employee conditions of employment. Assistant

Principal Wierzbowksi is an employer within the meaning of New York Executive Law 296 (1).

He exercised managerial and supervisory authority within the meaning of the New York City

Human Rights Law section 8-107.

       18.     At all times relevant herein, Defendant PEDRO DONES was a teacher at MECA

within the NYCDOE and is sued in his official and individual capacity. His gender identification

is male.

       19.     At all times relevant herein, Defendant ALEX RIVERA was a Dean at the Murry

Bergtraum High School (“Bergtraum”) within the NYCDOE and is sued in his official and

individual capacity. His gender identification is male.

       20. At all times relevant herein, Defendant JEREMY DANIEL was the Athletic Director

of Murry Bergtraum High School (“Bergtraum”) within the NYCDOE and is sued in his official

and individual capacity. His gender identification is male.

                                      STATEMENT OF FACTS

       21.     Ms. Brady began her employment with Defendant NYCDOE in February 2012

through June 2012 at Automotive High School as a licensed special education teacher. She is a

certified guidance counselor, social studies teacher, and a special education teacher. She then was

hired at Life Academy in Bensonhurst, Brooklyn in September 2012 through June 2013. She then



                                                 4
             Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 5 of 28




transferred through the NYCDOE’s open market to John Dewey High School in September 2013

until June 2015, and then transferred to Queens United Middle School in September 2015 until

April 2016. In April 2016, she started working at Manhattan Early College for Advertising School

(MECA) within the Murry Bergtraum High School campus in Manhattan. She continues to be

employed by the NYCDOE as a special education teacher to date at Maker High School in

Manhattan. Upon information and belief, guidance counselor positions receive higher salaries

than teachers under the UFT-DOE contract, have higher per session hourly rates, and have more

per session opportunities available to them.

                                               2015-16 School Year

       22.     After suffering severe and pervasive harassment as a transgender female at Queens

United Middle School during the 2015-2016 school year, in April of 2016, Ms. Brady accepted a

new position teaching at MECA as an Absent Teacher Reserve teacher as part of a settlement

agreement with the NYCDOE’s Office of Equal Employment Opportunity (OEO). Ms. Brady

was eager for a fresh start with the NYCDOE and to start a position at a new school where she

could be her authentic self and teach as a woman.

       23.     Principal Matthew Tossman was principal of MECA high school when Ms. Brady

was assigned to MECA by the NYCDOE.

       24.     In April 2016, Ms. Brady arrived at MECA and was essentially assigned

babysitting classes for her schedule at MECA for classes that no other teachers wanted. Ms.

Brady openly identified herself as a transgender female when she arrived at MECA and was

allowed to teach as Ms Brady for the first time.




                                                   5
             Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 6 of 28




       25.     In April 2016, upon her arrival at the school, Ms. Brady learned about an open

guidance counselor position at the school, and asked Principal Tossman if he would hire Ms.

Brady for a guidance counselor position.

       26.     Principal Tossman paid lip service to Ms. Brady’s request. In May 2016, Ms.

Brady was set up to interview with Stephanie Gilman, an outside social worker consulting for

CUNY, who Ms. Brady later learned was not a decision maker. In contrast, the individual who

was offered the guidance counselor position (a cisgender female) interviewed with numerous

people, including administration and the hiring committee. In short, Ms. Brady, a transgender

employee who had previously complained about past discriminatory conduct, was not given equal

opportunity to seek or fair consideration for a position for which she was well qualified.

       27.     After Ms. Brady was “interviewed” for the guidance counselor position which was

posted on the open market, Principal Tossman informed Ms. Brady that the school was going to

hire a social worker instead of a Guidance Counselor and to ignore the posting on the open market

because of budgetary concerns. Principal Tossman informed Ms. Brady that the school was going

to push to hire Ms. Brady as the school’s second guidance counselor.

       28.     In June 2016, Principal Tossman told Ms. Brady that he would hire Ms. Brady for

the next available guidance counselor or teacher position for next year if the budget was available.

                                      2016-17 School Year

       29.     Ms. Brady called Principal Tossman over the summer of 2016 to find out if there

was an open position as a guidance counselor or teacher position for the 2016-2017 school year.

       30.      Ms. Brady was not assigned a permanent position, but was placed back in the

school as an ATR. Despite Principal Tossman’s assurances that Ms. Brady would be hired for

the next available position, upon returning to MECA for the 2016-2017 school year, Ms. Brady



                                                 6
             Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 7 of 28




learned that another person was hired as a guidance counselor position instead of her, as well as

multiple special education and social studies teachers (all cisgender individuals).

       31.     In the 2016-2017 school year, while other teachers were given classrooms, Ms.

Brady was hidden away and forced to teach her class of 45 students in the broken-down and

decrepit school library. There was no working phone in the library and no other way to

communicate with anyone outside of the library. In fact, conditions were so objectively bad, that

on one occasion in the fall of 2016, a student who Ms. Brady counseled told Ms. Brady that

MECA treated her like the “Hunchback of Notre Dame.” Ms. Brady was given a hybrid schedule

with random classes instead of a full teaching schedule.

       32.     When Ms. Brady returned to MECA for the 2016-17 school year, there was a new

female restroom available to all female staff, each who had a key to this locked restroom. Ms.

Brady was not provided a key to this restroom even after requesting one. Ms. Brady also was

assigned a schedule that did not include a lunch period to allow her to eat or take a break.

       33.     On November 14, 2016, Ms. Brady requested her union UFT chapter Leader Alvis

Wilson schedule an urgent meeting with Principal Tossman.

       34.     On November 15, 2016, Ms. Brady, Principal Tossman and UFT Chapter Leader

Alvis Wilson met. At the meeting, Ms. Brady advised Principal Tossman that she had no working

phone in her classroom, which made her feel unsafe because she was frequently berated and

threatened by students for simply being transgender. She also advised Principal Tossman that the

students were using the wrong pronoun to address her. Ms. Brady further advised Principal

Tossman that a male student who had physically assaulted her on a previous occasion was allowed

to come into her classroom and attack her again, after Ms. Brady had been advised by the school

that the student would not be allowed into the classroom.



                                                 7
             Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 8 of 28




       35.     Ms. Brady reported to Principal Tossman that many of the LGBT students were

being bullied by other students and that the bullying students were not punished for it. Ms. Brady

expressed her concern that teachers were not reporting the incidents. Ms. Brady herself also

reported multiple incidents of a transgender student being bullied. Upon information and belief,

Principal Tossman did not do anything with the information that was provided to him.

       36.     At the same meeting on November 15, 2016, Ms. Brady once again verbally

requested that Principal Tossman grant her access to the female staff restroom or any private

locked restroom due to her transgender status and her disability. However, Ms. Brady was not

granted access to any restroom until April 2017, five months after the request was made.

       37.     Among the various babysitting classes Ms. Brady was assigned to teach during the

2016-2017 school year, Ms. Brady was assigned to teach the Spanish computer program although

Ms. Brady did not speak Spanish. On December 1, 2016, Ms. Brady spoke with Assistant

Principal Thomas Wierzbowski expressing her concern that her students would fail the Spanish

computer program and that it could adversely affect her ratings. AP Wierzbowski advised Ms.

Brady that he understood her concerns and she would not need to grade the class since the

beginning of the year. Ms. Brady did not receive the curriculum for this class until more than a

month after school started. Ms. Brady also advised AP Wierzbowski that three of the students in

the class had previously physically harmed her due to her sexuality and transgender status and

requested they be removed. However, AP Wierzbowski did not remove the students from Ms.

Brady’s class despite her request.

       38.     On December 2, 2016, Ms. Brady met with Guidance Counselors Jeanetee

Tourella and Lourdes Figueroa. At this meeting, both guidance counselors informed her that they

had a positive conversation with Principal Tossman regarding her. The Guidance Counselors



                                                8
                Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 9 of 28




informed Ms. Brady that they advised Principal Tossman that they needed her at the school and

as a counselor. The Guidance Counselors advised Ms. Brady that Principal Tossman stated that

he was well aware of the “shit show” that Ms. Brady inherited and that she was doing things for

the school that no one else would.

          39.    On December 2, 2016, Principal Tossman advised Ms. Brady that he wanted to see

if he could hire her as a guidance counselor as soon as possible and that he was going to reach out

to his HR Budget Director Carl Giaimo to see whether it was possible to hire her sooner rather

than later. Ms. Brady and Principal Tossman discussed her being a full time counselor as well.

          40.    On December 6, 2016, Ms. Brady held a meeting with a student in her personal

office in the school library. Without warning, a student from Murry Bergtraum High School

(which is located in the same building as MECA) entered her office and called Ms. Brady a

“tranny.” Ms. Brady asked the student to leave. The student proceeded to approach Ms. Brady

and grabbed her breasts. The student forcibly squeezed them and shoved Ms. Brady backwards

with force. The student then tried to block the doorway so that Ms. Brady could not leave her

office.

          41.    Because she had repeatedly requested and eventually received a radio from the

administration, Ms. Brady was able to call school safety for help after receiving no response from

her school administration when she radioed them for help. The student was flailing his arms at

Ms. Brady while saying things such as "This is between me and this Nigga”. School safety and

Murry Bergtraum staff were able to escort the student to a separate location away from Ms. Brady.

          42.    Shortly thereafter, Ms. Brady met with school safety and the NYPD and provided

them with a statement of the incident. Ms. Brady submitted a copy of her statement to Murry

Bergtraum staff, as she was instructed to do so.



                                                   9
             Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 10 of 28




       43.     Ms. Brady was advised by staff members, including Murry Bergtraum AP Bibiana

Ammatuna, that the student admitted to attacking her because she was transgender. Ms. Brady

also was advised by staff members, including AP Ammatuna and Dean Alex Rivera, that the

student had been inquiring about her gender status several weeks prior to the physical attack.

       44.     Ms. Brady was advised by Murry Bergtraum staff that the student was supposed

to have a 1:1 paraprofessional and that he was known to be aggressive towards females. Murry

Bergtraum speech pathologist, Christina Rodriguez, tried to offer excuses to Ms. Brady regarding

the student’s aggressive behavior towards females and downplay the student’s attack on her.

       45.     Ms. Brady received a phone call from Naima Cook, Principal of Murry Bergtraum

High School, who instructed Ms. Brady that there were some things she wanted Ms. Brady to add

to her written statement. She instructed Ms. Brady that she was sending “someone” shortly to

add to the statement. That “someone” never came.

       46.     Despite the trauma Ms. Brady had just experienced due to the student attack,

Principal Tosssman instructed Ms. Brady to return to teaching for the last block of the day.

       47.     After the school day had ended on December 6, 2016, Dean Alex Rivera asked to

speak with Ms. Brady. Ms. Brady was advised by Principal Tossman to meet with him.

       48.     Present at the meeting were Ms. Brady, Dean Rivera, and an AP of Murry

Bergtraum High School, Ms. Ammatuna. During the meeting, it was made clear that Murry

Bergtraum High School administration was blaming Ms. Brady for the attack. Dean Rivera stated

that the attack would not have occurred if Ms. Brady was more open about her gender identity,

This comment perplexed Ms. Brady as she is very open about her gender identity. Ms. Brady

presents herself as a woman, and at work in the school is known and addressed as Ms. Brady.




                                                10
             Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 11 of 28




       49.     Dean Rivera made degrading comments to Ms. Brady throughout the meeting. For

example, he asked Ms. Brady, "What are you? I can't even tell myself anyway.'' After repeated

invasive questions, Ms. Brady was forced to explain to him that although she was born a male,

she has transitioned and she identifies as a trans-woman. Despite this explanation, Dean Rivera

continued to ask inappropriate questions about Ms. Brady’s gender, and purposefully called Ms.

Brady the wrong pronouns. Dean Rivera asked Ms. Brady more than once if she had breasts.

       50.     Furthermore, Dean Rivera tried to pressure Ms. Brady to revise her statement to

make the students' action appear less aggressive.

       51.     Following the meeting with Dean Rivera, Ms. Brady approached Principal

Tossman and informed him of Dean Rivera's inappropriate behavior. Ms. Brady also reported

to him that she was disturbed at the way a NYPD detective had treated her on the phone,

specifically that the detective wanted Ms. Brady to send him a selfie of herself. Ms. Brady

advised Principal Tossman that she was concerned that Dean Rivera was trying to blame Ms.

Brady for the attack. Principal Tossman took no action.

       52.     On December 7, 2016, Ms. Brady spoke with AP Ammatuna. During this

conversation, AP Ammatuna advised Ms Brady that she went home and cried for Ms. Brady. She

explained that she felt that Ms. Brady was victimized twice, once by the student and again by

Dean Rivera. AP Ammatuna thought it was disgusting the way Dean Rivera had acted toward

Ms. Brady. AP Ammatuna explained that Dean Rivera knew Ms. Brady’s identified gender.

       53.     On December 7, 2016, Ms. Brady met with Principal Tossman and reported on the

meeting with Dean Rivera, and the severe humiliation and distress it had caused her. Principal

Tossman advised Ms. Brady that he would look into how best to handle it. Principal Tossman




                                               11
              Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 12 of 28




strongly discouraged Ms. Brady from reporting Dean Rivera to Principal Cook of the Murry

Bergtraum High School.

        54.     On December 8, 2016, Principal Tossman called Ms. Brady into his office and

informed Ms. Brady that the media had picked up the story. Principal Tossman advised her to be

prepared to possibly have her name in the media. This was very distressing to her as she was

terrified that her name and home address would be released and was concerned for her safety and

the safety of her significant other, due to possible retaliation for her gender identification.

        55.     Principal Tossman shared with Ms. Brady that he himself was upset when he was

in the media. He advised Ms. Brady that the NYCDOE had not truly supported him until he

pressured the NYCDOE into supporting him. He advised Ms. Brady that with the assistance of

his lawyer wife and a close family member that works for a large news station, he was able to

warn the NYCDOE that he would make a statement in front of the school building with television

news vans present.

        56.     At the end of the meeting, Principal Tossman discussed Ms. Brady’s employment

for next year and Ms. Brady’s desire to be a full time guidance counselor at the school.

        57.     On December 8, 2016, Principal Tossman and UFT District representative Alice

O’Neil advised Ms. Brady that they had submitted her statements and UFT Chapter Leader Alvis

Wilson's statement to the DOE’s Office of Equal Employment Opportunity (OEO). However,

no one from OEO reached out to Ms. Brady regarding her complaint until over a month later. It

was later confirmed from multiple sources that the investigation was opened on December 9,

2016.

        58.     On December 12, 2016, Ms. Brady sent an email to Superintendent Fred Walsh,

Alice O'Neil and Alvis Wilson, requesting a meeting with the Superintendent regarding the



                                                  12
             Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 13 of 28




mishandling of many situations involving her administration, co-workers, and Murry Bergtraum

staff regarding her transgender status. Ms. Brady requested that her administration not be made

aware of the request as she feared retaliation.

       59.     The Superintendent and Ms. O’Neil did not respond initially to Ms. Brady’s

request for a meeting with the Superintendent. Ms. Brady attempted to schedule a meeting

numerous times over a period of multiple months, but was never granted one. She was advised

that she needed to include Principal Tossman in the request. Clearly, Principal Tossman was one

of the perpetrators that she wanted to report.

       60.     On December 12, 2016, Ms. Brady received an email from Dean Rivera with

Principal Cook and Christina Rodriguez cc'd on it regarding a student discipline hearing about the

student’s attack on Ms. Brady. The email stated “Hearing date is 12/15/16 at 8:30 am. Let’s meet

here at 7:45 AM”.

       61.     Ms. Brady was stressed by this as she was being asked to meet with Dean Rivera,

a man who had traumatized her.

       62.     Over the next couple of days, Ms. Brady was continuously approached by the

Bergtraum staff and cc’d on emails sent by Dean Rivera. Dean Rivera, Principal Cook, and

Christina Rodriguez all conspired to have Ms. Brady meet with them prior to the December 15,

2016 hearing. Ms. Brady did not accept their offer. Ms. Brady was asked several times prior to

the hearing to go over her story. Ms. Brady reported these pressure tactics to OSI, her Union,

Principal Tossman, and the OEO.

       63.     UFT District Representative Alice O’Neil informed Ms. Brady that she advised

Principal Tossman via phone on December 13, 2016, that Ms. Brady should not be contacted by




                                                  13
             Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 14 of 28




the staff at Murry Bergtraum High School. However, Dean Rivera continued to talk to Ms. Brady

throughout the 2016-2017 school year.

       64.      On December 15, 2016, Ms. Brady attended the student discipline hearing for the

student who attacked her at an uptown Manhattan location. When Ms. Brady arrived at the

location of the hearing, she learned that the hearing was cancelled. No one had informed Ms.

Brady of the cancellation despite the staff of Murry Bergtraum being notified in advance of the

cancellation.

       65.      On December 15, 2016, Ms. Brady spoke with the MECA guidance counselors

about the student discipline hearing being cancelled without notice to him. Principal Tossman

came into the guidance department and joined the conversation.          He claimed to have no

knowledge that a hearing was even happening. After Principal Tossman left, Guidance Counselor

Lourdes Figueroa stated that it was obvious Principal Tossman was lying.

       66.      That same day, Ms. Brady was in the library having a conversation with a fellow

teacher Loretta Kleinberg about the cancelled hearing. Christina Rodriguez was also in the library

and stated that she had learned that the hearing was cancelled from Dean Rivera.

       67.      On December 16, 2016, guidance counselor Lourdes Figueroa disclosed that Ms.

Brady’s whole interview process last school year was staged at MECA. She claimed that the

administrators had been holding interviews while Ms. Brady was led to believe that they were not

hiring a guidance counselor anymore because of the budget. She stated that AP Wierzbowski

never followed up on any of Ms. Brady’s allegations. She stated that the MECA school had hired

multiple staff members in other positions that Ms. Brady was certified for.




                                                14
             Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 15 of 28




       68.     On December 18, 2016, while Ms. Brady’s UFT chapter leader was out of the

building, Principal Tossman advised Ms. Brady to meet with an ATR administrator named Arleen

Liquori.

       69.     When Ms. Brady arrived for the meeting, there was another ATR administrator

present by the name of Lisa with Ms. Liquori. During the meeting, Dean Rivera walked by,

which upon information and belief was done to harass and intimidate Ms. Brady. These ATR

administrators Lisa and Arleen Liquori interrogated Ms. Brady about her role as a guidance

counselor, specifically her role in conducting mandated counseling.

       70.     After the meeting, Ms. Brady reached out to her UFT chapter leader Alvis Wilson

and advised Mr. Wilson of her concerns regarding the meeting and her fear of retaliation.

       71.     On or about December 19, 2016, Principal Tosssman informed Ms. Brady that her

schedule was being changed for the next semester. Specifically, she was being removed from all

duties as a guidance counselor. This came as a great shock to Ms. Brady, as in the past both the

Guidance Department and Principal Tossman had repeatedly advised Ms. Brady that they wanted

her to take on more responsibilities as a guidance counselor. Principal Tossman reassigned Ms.

Brady to a classroom with no guidance counselor duties.

       72.     Ms. Brady advised Principal Tossman that she was promised the position last year.

Principal Tossman blamed it on miscommunication.

       73.     Ms. Brady inquired with Principal Tossman about him contacting his HR Budget

Director Mr. Giaimo to hire her early for a permanent position. He advised Ms. Brady that he

had just contacted him over the weekend and that it was not happening. Principal Tossman stated

Ms. Brady was not an ATR and he could only hire ATRs. When Ms. Brady clarified that she




                                               15
             Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 16 of 28




believed she was an ATR, he claimed that he would see if he could then hire her if that was the

case, but never followed up on this.

       74.     In January 2017, Ms. Brady met with a detective from the NYPD following up on

the student who had attacked her. The NYPD detective explained to Ms. Brady that he was having

no luck getting any evidence from Ms. Brady’s school. In fact, he said he contacted Principal

Tossman many times and even connected with him once. Principal Tossman advised him he was

very busy and would call him back but never did.

       75.     On January 12, 2017, Ms. Brady met with Principal Tossman and inquired if

anyone from the NYPD had tried contacting him. He stated that “they called yesterday, I did not

have any of the information he needed, he wanted to talk to level three." Principal Tossman

purposely withheld information from the NYPD and disposed of Ms. Brady’s witness statement

forms about the attack on her.

       76.     In January 2017, Ms. Brady spoke to the NYCDOE’s Office of Special

Investigation (OSI) and the Office of Equal Employment Opportunity (OEO) office. Ms. Brady

was advised that all of the official NYCDOE statement forms that she had handed in on December

9, 2016 to Principal Tossman were missing, and that neither office had them in their possession.

These statements were related to Ms. Brady’s harassment and discrimination claims due to her

transgender identity/expression and status as a transgender person.

       77.     On January 10, 2017, an OSI investigator named Christina Bunch met Ms. Brady

at her school with UFT union chapter leader Alvis Wilson present.

       78.     Ms. Brady advised OSI investigator Bunch that she would like to meet with union

representation. Ms. Bunch provided Ms. Brady with her business card and a letter. The letter

was made out to “Mr. Brady”, despite Ms. Brady’s known transgender status.



                                               16
             Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 17 of 28




       79.     On January 17, 2017, Ms. Brady requested that there be a substitute for her class

in order to attend her OSI meeting. Principal Tossman advised her to have one of the guidance

counselors provide coverage. Ms. Brady requested the Guidance Department to have a counselor

provide coverage for her. However, no one appeared to cover her class, which led to her being

late for her OSI meeting.

       80.     At Ms. Brady’s OSI meeting with Christina Bunch, Ms. Bunch advised her that

she only had some written statement form. In fact, the form only related to the incident with the

student. The statement had nothing to do with Dean Rivera. Ms. Brady advised Ms. Bunch

verbally of what forms were missing and what they stated. Ms. Brady reported to Ms. Bunch that

she was being retaliated against by her administration for her claim. Neither Ms. Bunch nor OSI

contacted him again after this meeting with Ms. Bunch.

       81.     On February 28, 2017, Principal Tossman came to Ms. Brady’s office area with

two ATR administrators talking about how they were planning to structure the rooms in the suite

for four guidance counselors (including two new guidance counselors for the school).

       82.     Ms. Brady inquired with Guidance Counselor Jeanette Tourella about this

conversation and she confirmed that Principal Tossman was hiring four guidance counselors.

       83.     On March 28, 2017, guidance counselors Lourdes Figueroa and Jeanette Tourella

came to Ms. Brady’s office and started talking about how they are going to decorate Ms. Brady’s

office which was being turned into the counseling suite for the next year. They spoke about how

they were going to be hiring two new counselors next year. They made it clear that Principal

Tossman planned on hiring two new guidance counselors other than Ms. Brady.

       84.     On March 30, 2017, Ms. Brady met with Principal Tossman to get clarification

about the guidance positions that she had heard about. Principal Tossman stated, “We are in the



                                               17
             Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 18 of 28




process right now of trying to figure out what our counseling program looks like both for next

year and for when our school is at our full capacity. Let me keep working on that kind of like

sketch and then let me show that to you and see what and then let's continue the conversation like

as we flesh it out a little more but that work is happening now and I could be done pretty quickly.''

However, Principal Tossman never followed up with Ms. Brady despite them already starting the

interview process for the position.

       85.     On April 3, 2017, Ms. Brady sent another email asking to meet with UFT District

Representative Alice O’Neil, the Superintendent, and Alvis Wilson. In this email, Ms. Brady

again stated if need be she would cc Principal Tossman on the email.

       86.     Ms. O’Neil contacted Ms. Brady via Alvis Wilson’s cell phone to discuss the April

3, 2017, email, and Ms. Brady advised her of the way the investigations had been handled. Ms.

O’Neil brushed aside Ms. Brady’s concerns.

       87.     Ms. Brady advised Ms. O’Neal that she still did not have access to the female staff

restroom, a year after she had been transferred to the school. Ms. Brady reminded Ms. O’Neal

that she had asked repeatedly of Principal Tossman and Alvis Wilson for a key to the ladies room

and had not received one.

       88.     On April 4, 2017, Ms. Brady was approached by fellow teacher Pedro Dones at

an after school program involving parents and students. He asked Ms. Brady invasive questions

about her gender and sexuality, and claimed not to know what gender Ms. Brady identified with.

       89.     Mr. Dones admitted to Ms. Brady that he mistreated a transgender student as well

as advised her that he had been discussing her transgender status with his class. He admitted that

he had advised his students to ask Ms. Brady “What gender are you?”, which caused students to

be uncomfortable in Ms. Brady’s class.



                                                 18
             Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 19 of 28




       90.     On April 5, 2017, Ms. Brady reported the above incident to Principal Tossman.

During the meeting, Principal Tossman claimed not to know how to handle this situation.

       91.     On April 6, 2017, Principal Tossman advised Ms. Brady that he could not get the

answers on how to proceed with her complaint. He stated that 99 percent of the time in situations

like this, these investigations get bounced back to him.

       92.     On April 7, 2017, Principal Tossman advised Ms. Brady that he still did not have

an answer on how to proceed and requested written statements from Ms. Brady regarding the

incident.

       93.     On April 8, 2017, Ms. Brady submitted to Principal Tossman and OEO a written

statement of the April 4, 2017 incident with Pedro Dones.

       94.     On April 24, 2017, Ms. Brady viewed that the school secretary had on her desk a

folder with every job posted on the open market. Ms. Brady inquired with the secretary about

the guidance position and was advised that she was not aware of any. However, online two

positions were posted.

       95.     On May 5, 2017, Principal Tossman in the presence of Pedro Dones smiled at Ms.

Brady and called her sir.

       96.     On May 5, 2017, Ms. Brady applied on the open market for the guidance counselor

listing for her then current school, MECA.

       97.     On May 5, 2017, Ms. Brady met with investigator Sarah Marx from OEO. Ms.

Marx could not answer why her statements that were submitted to Principal Tossman on

December 8, 2016, were missing.

       98.     Ms. Marx, who is employed as an OEO investigator by the City of New York,

questioned Ms. Brady extensively on why Ms. Brady considered herself disabled. Ms. Brady



                                                19
               Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 20 of 28




advised Ms. Marx that pursuant to New York State Human Rights Law, transgender dysphoria is

a disability. Ms. Marx did not allow Ms. Brady to file any additional reports regarding the

harassment, bullying, and retaliation that she had suffered at MECA.

        99.      During Ms. Brady’s employment at MECA, students frequently used             anti-

transgender epithets and homophobic comments when speaking with or about her.                The

administration did not do anything to address this situation. No student was reprimanded for their

misbehavior.

        100.     Throughout Ms. Brady’s employment at MECA, she was physically and verbally

attacked by students. She was shoved, fondled, groped, grabbed by her hair and students yelled

into her face. No student was reprimanded for their misbehavior.

        101.     As a result of Defendants’ discriminatory and retaliatory actions, Ms. Brady has

suffered physical harm, emotional damages, and psychological distress.

        102.     On or about May 11, 2017, Ms. Brady filed a protected complaint with the U.S.

Equal Employment Opportunity Commission (“EEOC”), alleging gender discrimination and

retaliation.

        103.     Ms. Brady applied for additional teaching positions at MECA but was not offered

a permanent position for the 2017-18 school year.

        104.     Ms. Brady inquired about a position at another school within the Murry Bergtraum

campus, called Urban Assembly Maker Academy (“Maker”), and was hired as a special education

teacher effective September 2017, and removed from the ATR pool.

        105.     In April 2017, Ms. Brady inquired about a coaching position with the Murry

Bergtraum athletic director, Jeremy Daniel. He told Ms. Brady there were no open positions and

deliberately called her “Mr. Brady” in front of multiple individuals. Principal Tossman then told



                                                20
               Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 21 of 28




Ms. Brady the next day that there were in fact open coaching positions at MECA, contrary to

Daniel’s representation.

                                        2017-18 School Year

        106.     In the 2017-18 school year, Ms. Brady was given the table tennis and badminton

coaching positions only after the then coach was unable to coach. The athletic director Mr. Daniel

continued to repeatedly degrade Ms. Brady’s transgender status and repeatedly referred her

verbally as Sean, knowing that she was known in the school as Summer.

        107.     Mr. Daniel caused Ms. Brady to lose at least three PSAL coaching positions

(soccer, table tennis, badminton) in the 2018-19 school year at the Murry Bergtraum campus. Ms.

Brady also was not paid for time running an afterschool music production program during the

2019-20 school year at the Murry Bergtraum campus.

        108.     On or about September 2019, Ms. Brady received a determination from the EEOC

finding reasonable cause for discrimination based on her sex (female) and retaliation due to her

internal complaints, a copy which is annexed hereto as Exhibit A.

        109.     On September 2, 2020, Ms. Brady received an EEOC right to sue letter after

voluntary conciliation was unsuccessful, a copy which is annexed hereto as Exhibit B.

                          FIRST CAUSE OF ACTION
Against Defendant NYCDOE for Violation of Title VII, the New York State Human Rights
         Law and New York City Human Rights Law – Gender Discrimination

        110.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs,

as if fully set forth herein.

        111.     Plaintiff is a member of a protected class (transgender female).

        112.     Plaintiff is qualified for her job and performing satisfactorily.




                                                   21
               Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 22 of 28




        113.     Plaintiff suffered adverse employment actions, including but not limited to, being

denied various permanent positions she was qualified to fill.

        114.     Plaintiff’s transgender status was a motivating factor in Defendants’ adverse

actions against Plaintiff.

        115.     Plaintiff was treated less well than cisgender employees.

        116.     As a proximate result of Defendants’ discrimination, Plaintiff has suffered and

continues to suffer loss of past and future earnings and employment-related benefits, harm to her

professional reputation, mental anguish, embarrassment, humiliation, and other incidental and

consequential damages, attorneys’ fees, costs and interest as permitted by the law.

        117.     Defendants discriminated against Plaintiff by engaging in willful, wanton, and/or

reckless conduct and/or in conscious disregard of Plaintiff’s rights and Plaintiff is therefore

entitled to damages under each statute, as well as an award of punitive damages as against

Defendants under the New York State Human Rights Law and New York City Human Rights

Law.

                          SECOND CAUSE OF ACTION
   (Against Defendant NYCDOE for Violation of Title VII, the New York State Human
 Rights Law and New York City Human Rights Law – Gender Based Harassment/Hostile
                               Work Environment)

        118.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs,

as if fully set forth herein.

        119.     Plaintiff is a member of a protected class (transgender female).

        120.     Defendants harassed Plaintiff based on her transgender status. Plaintiff raised

gender-identity specific issues to the NYCDOE, and repeatedly complained that she was

subjected to discrimination and harassment. The NYCDOE knew that Plaintiff was being

harassed, but did nothing to address it.


                                                   22
               Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 23 of 28




        121.     Defendants did not treat cisgender employees in the same manner.

        122.     Defendants treated Plaintiff less well than her cisgender colleagues because

Plaintiff is transgender and complained about discrimination.

        123.     Defendants treatment of Plaintiff created a hostile work environment. Defendants

conduct was severe and/or pervasive and altered the terms and conditions of Plaintiff’s

employment. Plaintiff perceived her working environment to be hostile, as would a reasonable

person in Plaintiff’s shoes.

        124.     The NYCDOE is liable for the harassment perpetrated on Plaintiff because it knew

of such harassment and failed to take remedial action. Among other things, they failed to take

preventive and corrective measures to address the harassment of Plaintiff.

        125.     As a proximate result of Defendants’ discrimination, Plaintiff has suffered and

continues to suffer loss of past and future earnings and employment-related benefits, harm to her

professional reputation, mental anguish, embarrassment, humiliation, and other incidental and

consequential damages, attorneys’ fees, costs and interest as permitted by the law.

        126.     Defendants’ conduct was engaged in with malice or reckless disregard for

Plaintiff’s rights, and Plaintiff is therefore entitled to an award of punitive damages as against

Defendants under each statute, as well as under the New York State Human Rights Law and New

York City Human Rights Law.

                             THIRD CAUSE OF ACTION
    (Against Defendant NYCDOE for Violation of Title VII, the New York State Human
             Rights Law and New York City Human Rights Law – Retaliation)

        127.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs,

as if fully set forth herein.




                                                   23
               Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 24 of 28




        128.     Plaintiff engaged in protected activity by, inter alia, complaining to various

principals and offices within the NYCDOE about the transgender based discrimination and

harassment she experienced, as well as filing a charge of discrimination with the EEOC.

        129.     Because of Plaintiff’s protected activity, Defendants took adverse employment

actions against her as set forth hereinabove.

        130.     As a proximate result of Defendants’ discrimination, Plaintiff has suffered and

continues to suffer loss of past and future earnings and employment-related benefits, harm to her

professional reputation, mental anguish, embarrassment, humiliation, and other incidental and

consequential damages, attorneys’ fees, costs and interest as permitted by the law.

        131.     Defendants’ conduct was engaged in with malice or reckless disregard for

Plaintiff’s rights, and Plaintiff is therefore entitled to damages under each statute, as well as an

award of punitive damages as against Defendants under the New York State Human Rights Law

and New York City Human Rights Law.

                           FOURTH CAUSE OF ACTION
 (Against Individual Defendants Tossman, Wierzbowksi, Daniels, Dones and Rivera for
Violation the New York State Human Rights Law and New York City Human Rights Law
                        – Aiding and Abetting Discrimination)

        132.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs,

as if fully set forth herein.

        133.     Individual Defendants Tossman, Wierzbowksi, and Rivera were Plaintiff’s

employer within the meaning of the New York State Human Rights Law and New York City

Human Rights Law. Among other things, Tossman, Wierzbowksi, and Rivera had the authority

to hire and fire employees. Tossman, Wierzbowksi, Dones and Rivera aided, abetted, incited,

condoned, encouraged, coerced and/or compelled the NYCDOE’s gender discrimination against

Plaintiff as more fully set forth above.


                                                   24
               Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 25 of 28




        134.     As a proximate result of Tossman, Wierzbowksi, Dones and Rivera’s

aforementioned discrimination, Plaintiff has suffered and continues to suffer loss of past and

future earnings and employment-related benefits, harm to her professional reputation, mental

anguish, embarrassment, humiliation, and other incidental and consequential damages, attorneys’

fees, costs and interest as permitted by the law.

        135.     Tossman, Wierzbowksi, Dones and Rivera’s conduct was engaged in with malice

or reckless disregard for Plaintiff’s rights, and Plaintiff is therefore entitled to an award of punitive

damages as against Defendants under the New York State Human Rights Law and New York City

Human Rights Law.

                           FIFTH CAUSE OF ACTION
 (Against Defendants Tossman, Wierzbowksi, Daniels, Dones, and Rivera for Violation of
  New York State Human Rights Law - Aiding and Abetting Gender Based Harassment)

        136.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs,

as if fully set forth herein.

        137.     Individual Defendants Tossman, Wierzbowksi, and Rivera were Plaintiff’s

employer within the meaning of the New York State Human Rights Law and New York City

Human Rights Law. Among other things, Tossman, Wierzbowksi and Rivera had the authority

to hire and fire employees. Tossman, Wierzbowksi, and Rivera aided, abetted, incited, condoned,

encouraged, coerced and/or compelled the NYCDOE’s gender harassment against Plaintiff as

more fully set forth above.

        138.     As a proximate result of Tossman, Wierzbowksi, Dones and Rivera’s

aforementioned harassment, Plaintiff has suffered and continues to suffer loss of past and future

earnings and employment-related benefits, harm to her professional reputation, mental anguish,




                                                    25
               Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 26 of 28




embarrassment, humiliation, and other incidental and consequential damages, attorneys’ fees,

costs and interest as permitted by the law.

        139.     Tossman, Wierzbowski, Dones and Rivera’s conduct was engaged in with malice

or reckless disregard for Plaintiff’s rights, and Plaintiff is therefore entitled to an award of punitive

damages as against Defendants under the New York State Human Rights Law and New York City

Human Rights Law.

                           SIXTH CAUSE OF ACTION
 (Against Defendants Tossman, Wierzbowksi, Daniels, Dones, and Rivera for Violation of
         New York State Human Rights Law - Aiding and Abetting Retaliation)

        140.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs,

as if fully set forth herein.

        141.     Individual Defendants Tossman, Wierzbowksi, and Rivera were Plaintiff’s

employer within the meaning of the New York State Human Rights Law and New York City

Human Rights Law. Among other things, Tossman, Wierzbowksi, and Rivera had the authority

to hire and fire employees. Tossman, Wierzbowksi, and Rivera aided, abetted, incited, condoned,

encouraged, coerced and/or compelled the NYCDOE’s retaliation against Plaintiff as more fully

set forth above.

        142.     As a proximate result of Tossman, Wierzbowksi, Dones, and Rivera’s

aforementioned retaliation, Plaintiff has suffered and continues to suffer loss of past and future

earnings and employment-related benefits, harm to her professional reputation, mental anguish,

embarrassment, humiliation, and other incidental and consequential damages, attorneys’ fees,

costs and interest as permitted by the law.

        143.     Tossman, Wierzbowksi, Dones and Rivera’s conduct was engaged in with malice

or reckless disregard for Plaintiff’s rights, and Plaintiff is therefore entitled to an award of punitive



                                                   26
          Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 27 of 28




damages as against Defendants under the New York State Human Rights Law and New York City

Human Rights Law.



                                       JURY DEMAND

                           Plaintiff hereby demands a trial by Jury.



                           PRAYER/DEMAND FOR RELIEF

      WHEREFORE, Plaintiff demands judgment in its favor against Defendants as follows:

             a.     Judgment declaring that Defendants acts violated Plaintiff’s rights as

                    secured by federal, state and city law prohibiting discrimination and

                    retaliation in employment;

             b.     Enjoining defendants from any further acts adversely affecting the terms

                    and conditions of Plaintiff’s employment including her compensation and

                    privileges;

             c.     Compensatory damages to compensate Plaintiff for economic loss, damage

                    to name, profession, career and reputation, pain and suffering, emotional

                    distress and mental anguish, embarrassment, indignity, and dislocation, in

                    an amount to be determined at trial;

             d.     Punitive damages against all Defendants;

             e.     Statutory attorneys’ fees, interest, costs, and disbursements, and

             f.     For such other and further legal, equitable or other relief as the Court deems

                    just and proper.




                                              27
         Case 1:20-cv-10078 Document 1 Filed 12/01/20 Page 28 of 28




DATED:     New York, New York
           December 1, 2020


                                      GLASS HARLOW & HOGROGIAN LLP
                                      One Blue Hill Plaza, Suite 1509
                                      Pearl River, NY 10965
                                      (212) 537-6859


                                By:   s/ Bryan Glass
                                      Bryan D. Glass, Esq.




                                        28
